DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 13, 2022.  Claims 1-6, 8 and 9 have been amended.  Claims 10-15 have been canceled (It has been noted that claims 10-15 are labeled as withdrawn but the applicant’s remarks state on page 6 that claims 10-15 have been canceled).
The Examiner acknowledges the amendments made to the title.  The new title has been entered.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 9, the main reason for indication of allowance is because in the prior art of record, Uesugi (US 2003/0138256 A1) discloses a signal processing device (Fig. 1) comprising: circuitry (bit adding circuits 122-124 in fig. 2) configured to add test data for failure detection to valid data on which specific processing is to be performed (¶ 0102-0104), wherein at least two samples processed in parallel in different paths have a same sample value in the test data (Note in fig. 2 that the parallelization circuit 121 parallelizes the data into three sequences and output the parallelized transmit data to the error detecting add circuits (¶ 0103-0105)); and performs the specific processing on the valid data and the test data that has been added to the valid data by a plurality of the paths (error correction encoding circuits 125-127 perform error correction encoding on the encoded bit strings for each predetermined error correction unit and output the resulting bit strings to an interleaving circuit 128 (¶ 0104-0105)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim that the circuitry is further configured to select, as the specific processing, processing to be performed on the at least two samples so that same processing is performed on the at least two samples as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 7, 2022